UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-6614



In Re:   JOSE JUAN RODRIGUEZ,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-900-2)


Submitted:   July 8, 2003                    Decided:   July 24, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jose Juan Rodriguez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Juan Rodriguez petitions for a writ of mandamus. He seeks

an order to compel the district court to grant a certificate of

appealability or to explain its reasons for failing to do so.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.       See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     We grant Rodriguez leave to proceed in forma pauperis, but

deny the petition for writ of mandamus, as Rodriquez is not

entitled to the relief sought.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            PETITION DENIED




                                    2